

116 HR 3565 IH: Veterans Health Savings Account Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3565IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Gosar (for himself, Mr. Meadows, Mr. Biggs, Mr. Harris, Mrs. Rodgers of Washington, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that eligibility to contribute to health
			 savings accounts is not affected by receipt of, or payment for, hospital
			 care or medical services under any law administered by the Secretary of
			 Veterans Affairs for both service connected and non-service connected
			 disabilities to include hospital care medical services and extended care
			 services.
	
 1.Short titleThis Act may be cited as the Veterans Health Savings Account Act. 2.Eligibility for health savings account not affected by receipt of or payment for hospital care or medical services under any law administered by the Secretary of Veterans Affairs (a)In generalSubparagraph (C) of section 223(c)(1) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (C)Special rule for individuals eligible for certain veterans benefitsAn individual shall not fail to be treated as an eligible individual for any period merely because the individual receives hospital care or medical services, or such care or services is paid for, under any law administered by the Secretary of Veterans Affairs..
 (b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2018. 